                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE


 UNITED STATES OF AMERICA                    )
                                             )
 vs.                                         )   No. 3:19-CR-00076
                                             )       REEVES/POPLIN
 ROGELIO BARAJAS, JR.                        )



                                       ORDER


       Magistrate Judge C. Clifford Shirley filed a report and recommendation

recommending the Court: (1) grant Defendant’s motion to withdraw his not guilty plea to

Count One of the Indictment; (2) accept Defendant’s plea of guilty to Count One of the

Indictment, that is, of conspiracy to distribute 50 grams or more of methamphetamine, its

salts, isomers, and salts of its isomers, in violation of 21 U.S.C. §§ 846, 841(a)(1) and

841(b)(1)(A); (3) adjudicate Defendant guilty of the charges set forth in Count One; and

(4) find Defendant shall remain in custody until sentencing in this matter [R. 74]. Neither

party filed a timely objection to the report and recommendation. After reviewing the

record, the Court agrees with the magistrate judge’s report and recommendation.

Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

recommendation [R. 74] pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

       (1)    Defendant’s motion to withdraw his not guilty plea to Count One of the

              Indictment is GRANTED;

       (2)    Defendant’s plea of guilty to Count One of the Indictment, that is, of
      conspiracy to distribute distribute 50 grams or more of methamphetamine, is

      ACCEPTED;

(3)   Defendant is hereby ADJUDGED guilty of the charges set forth in Count

      One of the Indictment;

(4)   Defendant SHALL REMAIN in custody until sentencing in this matter

      which is scheduled to take place on April 15, 2020, at 11:00 a.m. before the

      Honorable Pamela L. Reeves, United States District Judge.

SO ORDERED.

ENTER:


                          ____________________________________________
                          CHIEF UNITED STATES DISTRICT JUDGE
